                             Case 3:18-cr-00465-PGS Document 14 Filed 10/14/20 Page 1 of 1 PageID: 58

    CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
I. CIRJDIST./ DIV. CODE                               2. PERSON REPRESENTED                                                                                                      VOUCHER NUMBER
     District                                         OLADAPO               ARAROMI



3.    MAG.               DKT./DEF. NUMBER                      4. DIST. DKT./DEF. NUMBER                                      5. APPEALS DKT./DEF. NUMBER                                                       6. OThER DKT. NUMBER
                                                                   Cr._18-465_(PGS)



7. IN CASE/MA1TER OF (Case Name)         8. PAYMENT CATEGORY                               9. TYPE PERSON REPRESENTED                       10. REPRESENTATION TYPE
                                         l’ Felony                U Petty Offense          1’ Adult Defendant            U Appellant             (See Instructions)
  USA     OLADAPO                        U   Misdemeanor          U Other                  U Juvenile Defendant U Appellee
                                         U Appeal
                                                 ARAROI

                                                                                           U Other
                                                                                                                                            CC
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) Ifmore than one offense, list (up to five) major offenses charged, according to severity ofoffense.
     18:1349                     ATTEMPT AND            CONSPIRACY TO COMMIT BANK                                             FRAUD
12. AT[ORNEY’S NAME (First Name, MI., Last Name, including any suffix),                                                       13. COURT ORDER
    AND MAILING ADDRESS                                                                                                        E’ 0 Appointing Counsel                                                          U C Co-Counsel
                                                                                                                               U F Subs For Federal Defender                                                    U R Subs For Retained Attorney
    Jason F Orlando                          Es
                                                                                                                               U P Subs For Panel Attorney                                                      U Y Standby Counsel
    MURPHY ORLANDO LLC
    30 Montgomery Street, 11th Fl., Jersey City, NJ 07302                                                                 Prior Attorney’s
                                                                                                                              Appointment Dates:
                                                              l’)fl -   \   ..l                                            U Because the above-named person represented has testified under oath or has otherwise
          Telephone Number:                                   ““        1         —
                                                                                      “‘
                                                                                                                          satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                                          not wish so waive counsel, and because the interests ofjustice so require, the attorney whose

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                                  name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                                           U Other (See 75uctions)
                                             SAME

                                                                                                                                                                       Signature of Presiding               Judge or By Order of the Court




                                                                                                                                          Date of rder
                                                                                                                                                            ,/                        Nunc Pro Tunc Date
                                                                                                                                                                                                                                             8/19/2018

                                                                                                                          Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                                          appointment.        U YFS       U NO
.         ,.


                                 ‘CL&IM FOR SERVICES AND EXPENSES
                    ‘


                                                                                                             -,   -   -                                                                                FOR COURT USE ONLY.
                                                                                                                                                      TOl’.\L                    M.’.l’l I Tl/c’lI.                M,.Tl I TEd I
               CATEGORIES (Attach itemization ofservices s, jib dates)                                                                              AMOUNT                        ADJUSTED                                                         ADDITIONAL
                                                                                                                                                                                                                    ADJUSTED
                                                                                                   CLAIMED
                                                                                                                                                    (‘I ‘lMLD                       HOURS                                 AMOUNT


15.            a.       Arraignmentand/orPlea                                                                                                                        0.00                                                                  0.00
               b.       Bail and Detention Hearings                                                                                                                  0.00
            c.      Motion Hearings                                                                                                                                  0.00                                                 ‘   ‘           ‘OôO
            d.      Trial                                                                                                          ‘        ‘                        0.00                                            “i’              -




            e.      Sentencing Hearings                                                                                                     ,
                                                                                                                                                -           •.T ôóô’
            f.      Revocation Hearings                                                                                                -
                                                                                                                                                             tp’                                                                  -




            g.      Appeals Court                                                                                                                                    p00-i                                                                 pop
            h.      Other (Specify on additional sheets)                                                                                   :h4                   -    oo                                                  -.
                                                                                                                                                                                                                                           ppp
               (RATE PER HOUR = S                                    ) TOTALS:                                    0.00                                               0.00                              0.00                                0.00
16.            a.       Interviews and Conferences                                                                                 ‘‘v’                      “       0.00
                             .   .       .   .                                                                                     ...J,-.-,                                                                    ‘Si,;.,
               b.       Obtaining and reviewing records                                                                                         ‘                    0.00                                            ,,                    0.00
      g        c.       Legal research and brief writing                                                                                        ‘                    0.00                                                                  0.00
     ‘         d.       Travel time                                                                                                    “            -        ‘       0.00                                                                  0.00
               e.       Investigative and other work (Specfy on additional sheets)                                                                      :            0Q0                                                                   0.00-
           (RATE PER HOUR = $                                ) TOTALS:                                            0.00                                               0.00                              0.00                                0 00
17.        Travel Expenses (lodging, parking, meals, mileage, etc.)                                      ‘
                                                                                                             ,    ,
                                                                                                                              ‘


                                                                                                                              J,
18.        Other Expenses toth,’r than c.rp’rI tran.script.s 1.)                                      !;‘                                                                        ‘...       ‘,   ..,   I’
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                            5’S                       -                                   0.00           .:
                                                                                                                                                                             ‘  .       -   :‘:                                            0.00
l. CERTIFICATION OF ATTORNFY PAYEE FOR THE PI:RIOD OF SERVICE                                                                          20.              APPOINTMENT 1 ERMINATION D.• IL                                                   21. CASE DISPOSITION
                                                                                                                                                        IF OThER THAN CASE COMPLETION
          FROM:                                                     TO:
22. CLAIM STATUS                                 U Final Payment                  U Interim Payment Number                                                                              U Supplemental Payment
          Have you previously applied to the court for compensation andJor reimbursement for this case? U YES U NO               If yes, were you paid?    U YES U NO
          Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
          representation? U YES         U NO            If yes, give details on additional sheets.
          I swear or affirm the truth or correctness of the above statements.
          Signature of Attorney                                                                                                                                                                  Date
‘1                       ‘
                                                                        APPROVED FOR PAYMENT                                   —           COURT USE ONLY
23. IN COURT COME.                                 24. OUT OF COURT COME.               25. TRAVEL EXPENSES                                     26. OThER EXPENSES                                             27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                                                                $0.00
28. SIGNATURE OF ThE PRESIDING JUDGE                                                                                                            DATE                                                           28a, JUDGE CODE

29. IN COURT COMP.                                 30. OUT OF COURT COMP.               31. TRAVEL EXPENSES                                     32. OTHER EXPENSES                                             33. TOTAL AMT. APPROVED
                                                                                                                                                                                                                $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                                                   DATE                                                           34a. JUDGE CODE
    in excess of the statutory threshold amount.
